DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on September 30, 2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Michael Silliman on October 5, 2021.
The application has been amended as follows:
Claim 23:
The method of claim 22, wherein the treatment fluid is introduced continuously during a fracturing operation.
Claim 31:
A method comprising: 
providing an aqueous alkali solution; 
introducing the aqueous alkali solution into at least a portion of a subterranean formation; 
film comprising a geopolymer on one or more fracture faces in one or more fractures in the subterranean formation by contacting an aluminum component and a silicate component with the aqueous alkali solution; 
placing a plurality of proppant particulates in the one or more fractures; and 
allowing the film to at least partially protect the one or more fracture faces from erosion and degradation.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Qu et al., alone or in combination with Chen et al. and/or McDonald et al., discloses or teaches a method comprising providing and introducing an aqueous alkali solution, forming a geopolymer on one or more fracture faces in a subterranean formation by contacting an aluminum component and a silicate component with the aqueous alkali solution, and placing proppant particulates in the fractures as set forth in the Final Rejection (mailed July 6, 2020). The reference(s), however, fails to disclose the above method steps in combination with forming a film comprising the geopolymer on the fracture faces and allowing the film to at least partially protect the fracture faces from erosion and degradation as respectively claimed in Claims 1 & 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674